Me. Presiding Justice Gary delivered the opinion of the Court. The appellee sued the appellant for, and recovered, the penalty provided by an ordinance prohibiting various acts as to bicycles—inter alia—“ the business of dealing in secondhand bicycles,” without license. The city has authority to license second-hand stores, but may it require one license for dealing in second-hand shoes —another for each 'Separate article of clothing, furniture, etc., in which second-hand stores deal ? The absurdity of the logical result, if it be held that separate licenses for every article may be required, is conclusive against the power. The demurrer to the plea of the appellant setting up the general ordinance for licensing second-hand dealers should have been overruled. In the original opinion cross-errors assigned by the city not having been alluded to, the parties now ask that they be decided. Besides “ dealing in,” the ordinance prohibited “ repairing bicycles, storing, or in any way handling second-hand bicycles ” as a business, without license. The declaration contained three counts besides the one upon which judgment was rendered, charging violations of these parts of the ordinance. To these counts the courts rightly sustained demurrers, and upon them rightly entered judgment for the appellant. That a municipality can ordain only what is within the power conferred by the legislature, is familiar law. Smith v. McDowell, 148 Ill. 51. Mowhere has authority been conferred to single out bicycles as a special exception from general regulations affecting industry or commerce. The cross-errors are overruled. The judgment is reversed.